 VIRGINIA SPORTSWEAR, INCORPORATEDVirginia Sportswear, Incorporated and United Gar-ment Workers of America, AFL-CIO. Case 5-CA-7506January 19, 1978SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 14, 1977, Administrative Law JudgeRalph Winkler issued the attached SupplementalDecision in this proceeding.' Thereafter, Respondentand the General Counsel filed exceptions and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of theexceptions and briefs, and has decided to affirm therulings, findings,2and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder, except that the remedy is modified so thatbackpay is to be computed in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950),with interest as set forth in Florida Steel Corporation,231 NLRB 651 (1977).3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Virginia Sports-wear, Incorporated, Lynchburg, Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I The Board's original decision is reported at 226 NLRB 12%96 (1976).2 In view of the fact that it is not material to this decision, we find itunnecessary to pass on the comment of the Administrative Law Judge setout in fn. 2 of his Supplemental Decision.3 See, generally, Isis Plumbing a Heating Co., 138 NLRB 716 (1962).SUPPLEMENTAL DECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: On De-cember 2, 1976, the Board issued a Decision and Orderfinding that Respondent Virginia Sportswear, Incorporat-ed, became a successor to C. B. Cones in September 1975and that Respondent was obligated to recognize and dealwith the United Garment Workers of America, AFL-CIO(226 NLRB 1296 (1976)). The Union had been thestatutory bargaining representative of Cones' employees.Finding that Respondent had unilaterally changed termsand conditions of employment as to overtime pay, vacationpay, holiday pay, and bereavement pay, the Board directedRespondent to make employees whole for financial lossesresulting from these changes.The General Counsel issued a backpay specification onMay 23, 1977, and Respondent filed an answer thereto. Asupplemental hearing was held in Lynchburg, Virginia, onJuly 20, 1977, and the parties have filed briefs.The IssuesThe parties have stipulated the amounts due each of theaffected employees (Appendix attached hereto), and theonly issues concern two items which Respondent contendsit should be allowed as a credit or setoff against thestipulated backpay figures. One item involves paymentsmade by Respondent to a health insurance plan, and theother item involves bonuses it gave to certain employees.Insurance SetoffRespondent's predecessor (Cones) maintained a grouphealth insurance program for its employees, in whichemployees participated on a voluntary basis. For thoseemployees who did participate, Cones paid a portion of theinsurance premiums. Cones and the Union had an opera-tive collective-bargaining agreement when Respondentbecame Cones' successor and the contract's only referenceto this subject matter was that "it is agreed that the presentinsurance and hospitalization shall be retained for life ofthis Agreement."Respondent, upon succeeding to Cones, continued tomaintain the same insurance plan and it thus continuedpaying the same aliquot portions of premiums for coveredemployees until the insurance carrier canceled the policydue to low employee participation. Respondent offered toprove that the Union did not protest this policy cancella-tion, and it thereupon asserts that the maintenance of thepolicy was not a condition of employment. Urging, in thesecircumstances, that the insurance plan was not a conditionof employment, Respondent accordingly contends itshould be entitled to set off those insurance payments itmade until the plan was canceled.The insurance plan clearly was a term and condition ofemployment during Cones' operation of the plant and wassuch when Respondent succeeded Cones, and Respon-dent's maintenance and contribution to such plan hardlybecame otherwise because the Union may not haveprotested a subsequent cancellation of the plan by thecarrier.' Cf. W. W. Cross and Company, Inc. v. N.LR.B.,174 F.2d 875 (C.A. 1, 1949); Bastian-Blessing, Division ofGolconda Corporation v. N.LR.B., 474 F.2d 49 (C.A. 6,1973); Wisconsin Southern Gas Company, Inc., 173 NLRB480 (1968). I accordingly reject Respondent's setoff conten-tion respecting its insurance payments.I No contention is made that cancellation of the policy was itselfunlawful unilateral action.234 NLRB No. 63315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBonus SetoffRespondent claims it should be credited with amountsgiven as bonuses to 9 of the approximately 75 unitemployees in 1975 and 1976. These same nine employeesalso had received bonuses from Cones in 1973 and 1974.Aubrey Hall is Respondent's owner and had been plantmanager for Cones, and it was upon his recommendationthat Cones made bonus payments in 1973-74. Hall testifiedthat the bonuses in question here were "discretionary" onhis part and that he awarded the bonuses because of therecipients' extra or superior performance. Respondent thusasserts that the bonuses were "gifts and not a part of theemployees' wage structure" and that there "was no reason-able expectation of receiving same by the employees inquestion."On the basis of K. & H. Specialties Co., Incorporated andLowell B. Hanon, Sr., An Individual, 163 NLRB 644 (1967),Respondent's bonus contention must be rejected for thevery reasons and circumstances advanced by Respondentfor allowing it. The Board held in that case that bonuses"[which] were given intermittently and irregularly, andwere not obligatory on the Respondent ... should not betreated as regular compensation ...and may not be setoff against ... backpay claims." (163 NLRB at 649)2Concluding FindingsI conclude that Respondent is not entitled to set off theinsurance and bonus payments against its backpay liabili-ty. And I accordingly conclude that Respondent is obligat-ed under the Board's Order to pay to its employees theamounts set forth in the attached Appendix, with yearlyinterest of 6 percent computed on the basis of calendarquarters and less tax withholdings required to be withheldunder Federal and state law.32 This is not to say, however, that the bonus credit would be allowed if itwere found that the bonuses had been part of the affected employees'regular compensation.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.APPENDIXM. Abbott1. AllenP. AndersonC. AustinN. AustinL. BassS. BeaversA. ByrdM. CaldwellS. CampbellG. DolanG. DossE. Evans$152.14261.92173.1415.99114.47179.9420.411.44265.0047.982.30200.3990.031. FosterE. FranklinM. GarlandE. GarwoodJ. GilbertL. GordonE. GrantL. HallM. HallW. HarveyM. HawkinsC. HeckermanM. HeiserE. HernandezD. HowardE. HumblesJ. HunterM. JacksonG. JohnsonM. JonesH. LambertM. LayneE. J. HayA. MartinM. MartinR. MayberryJ. McFadenN. MegginsonF. MosesS. MosesA. NeasC. NicholsR. NobleK. OwensC. ParrishP. PauleyD. PayneM. PhelpsW. PisarekR. PowellI. PribbleE. RiceM. RoopP. RoutonP. RowlesD. SajonasP. ScottR. SpencerT. SreyE. StevansDonna StumpDorothy StumpC. SwainM. TolleyS. TomlinH. TurnerE. WallerN. WareM. White71.95169.5293.2731.0680.35144.7572.815.75155.03144.83118.5197.8323.701.15166.1811.504.3182.8780.2529.4486.3487.58.8674.3662.5273.53$ 55.70101.14305.451.1563.842.30137.34167.7356.722.305.177.75181.51275.8157.2957.046.04113.9579.7155.451.1581.005.75134.5810.3560.7375.6553.7287.0554.7878.6472.21103.77316 VIRGINIA SPORTSWEAR, INCORPORATED.57 N. Wood, Jr.17.95 B. Wright103.47 L. YearyS. WhorleyF. WilliamsM. Wood31736.1256.156.01